

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT,
OR APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION
THEREFROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.


THE TRANSFERABILITY OF THIS WARRANT IS
RESTRICTED AS PROVIDED IN SECTION 2
 
No. ______
July __, 2011            

 
SKINNY NUTRITIONAL CORP.
COMMON STOCK PURCHASE WARRANT


          For good and valuable consideration, the receipt of which is hereby
acknowledged by SKINNY NUTRITIONAL CORP., a Nevada corporation (the “Company”),
________________________ (the “Holder”), is hereby granted the right to
purchase, at any time from the date that this Warrant is issued until 5:00 P.M.,
New York City time, on July __, 2021 (the “Warrant Exercise Term”), up to
____________________________ fully-paid and non-assessable shares of the
Company’s Common Stock, $.001 par value per share (“Common Stock”). This warrant
(the “Warrant”) is issued by the Company pursuant to that certain Securities
Purchase Agreement between the Company and the original Holder of this Warrant
dated as of the date first set forth above (the “Purchase Agreement”) pursuant
to which the Company agreed to sell to the purchaser named therein shares of
Common Stock of the Company and this Warrant in accordance with the terms and
conditions of such Purchase Agreement.


l.           Exercise of Warrant
 
1.1           During the Warrant Exercise Term, this Warrant shall be
exercisable at a per share price of $0.05 (the “Exercise Price”), subject to
adjustment as provided in Section l hereof, payable in cash or by certified or
official bank check in New York Clearing House funds. Upon surrender of this
Warrant certificate with the annexed Notice of Exercise duly executed, together
with payment of the Exercise Price for the shares of Common Stock purchased at
the Company’s principal executive offices the registered Holder of the Warrant
shall be entitled to receive a certificate or certificates for the shares of
Common Stock so purchased (the “Warrant Shares”). The purchase rights
represented by this Warrant are exercisable at the option of the Holder hereof,
in whole or in part (but not as to fractional shares of the Common Stock) during
any period in which this Warrant may be exercised as set forth above.  In the
case of the purchase of less than all the shares of Common Stock purchasable
under this Warrant, the Company shall cancel this Warrant upon the surrender
thereof and, upon the written request of the Holder, the Company shall execute
and deliver a new Warrant of like tenor for the balance of the shares of Common
Stock purchasable hereunder.

 
 

--------------------------------------------------------------------------------

 


1.2           Certificates for Warrant Shares purchased hereunder shall be
transmitted by the transfer agent of the Company to the Holder by physical
delivery of such certificates to the address specified by the Holder in the
Notice of Exercise within three business days from the delivery to the Company
of the Notice of Exercise, surrender of this Warrant and payment of the
aggregate Exercise Price as set forth above. This Warrant shall be deemed to
have been exercised on the date on which this Warrant is surrendered and payment
of the Exercise Price is received by the Company. The Warrant Shares shall be
deemed to have been issued, and Holder or any other person so designated to be
named therein shall be deemed to have become a holder of record of such shares
for all purposes, as of the date on which all of the criteria described in the
immediately preceding sentence have occurred, irrespective of the date of
delivery of such certificate or certificates, except that, if the date of such
surrender and payment is a date when the stock transfer books of the Company are
closed, such person shall be deemed to have become the holder of such shares at
the close of business on the next succeeding date on which the stock transfer
books are open.


1.3           The issuance of certificates for shares of Common Stock upon the
exercise of this Warrant shall be made without charge to the Holder hereof
including, without limitation, any tax which may be payable in respect of the
issuance thereof, and such certificates shall be issued in the name of, or in
such names as may be directed by, the Holder hereof; provided, however, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the issuance and delivery of such certificate in a name
other than that of the Holder and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.


1.4           Cashless Exercise. If during the Warrant Exercise Term, the Holder
is not permitted to sell the Warrant Shares pursuant to a registration
statement, as contemplated in Section 3 of this Warrant, and the Fair Market
Value (defined below) of one share of the Common Stock is greater than the
Exercise Price (at the date of calculation as set forth below), in lieu of
exercising this Warrant by payment of cash or by check, the Holder may elect to
receive shares equal to the value (as determined below) of this Warrant (or the
portion thereof being canceled) by surrender of this Warrant at the principal
office of the Company together with the properly endorsed Notice of Exercise in
which event the Company shall issue to the Holder a number of shares of Common
Stock computed using the following formula:


X = Y (A-B)
      ______
 A

Where:


 
X =
the number of shares of Common Stock to be issued to the Holder pursuant to such
cashless exercise;



 
Y =
the number of shares of Common Stock purchasable under this Warrant or, if only
a portion of this Warrant is being exercised, the portion of this Warrant being
canceled (at the date of such calculation);



 
A =
the Fair Market Value of one share of the Company’s Common Stock (at the date of
such calculation); and



 
B =
Exercise Price (as adjusted to the date of such calculation).


 
2

--------------------------------------------------------------------------------

 


The term “Fair Market Value” shall mean, on any given day: (A) if the Company’s
Common Stock is exchange-traded, the average of the closing sales prices per
share of the class of Common Stock for the ten (10) consecutive trading days
ending on the day that is two (2) trading days prior to the applicable date of
determination of Fair Market Value; or (B) if the Company’s Common Stock is not
listed or admitted to trading on any securities exchange but is regularly traded
in any over-the-counter market, then the average of the closing sales prices per
share of Common Stock for the ten (10) consecutive trading days ending on the
day that is two (2) trading days prior to the applicable date of determination
of Fair Market Value; or (C) if the Company’s Common Stock is not traded as
described in clauses (A) or (B), then the per share fair market value of the
Company’s Common Stock as determined in good faith by the Company’s Board of
Directors.


1.5            Stock Dividends, Subdivisions, Reclassifications or
Combinations.  If the Company shall (A) declare a dividend or make a
distribution on its Common Stock in shares of its Common Stock, (B) subdivide or
reclassify the outstanding shares of Common Stock into a greater number of
shares, or (C) combine or reclassify the outstanding Common Stock into a smaller
number of shares, the Exercise Price in effect at the time of the record date
for such dividend or distribution or the effective date of such subdivision,
combination or reclassification shall be proportionately adjusted. Any
adjustment made herein which results in a decrease (or increase) in the Exercise
Price shall also effect a proportional increase (or decrease) in the number of
shares of Common Stock into which this Warrant is exercisable such that the
aggregate Exercise Price of this Warrant shall remain unchanged. Successive
adjustments in the Exercise Price shall be made whenever any event specified
above shall occur.


1.6           Consolidation, Merger, Sale or Conveyance.  In case of any
consolidation or merger of the Company with any other corporation (other than a
wholly owned subsidiary), or in case of sale or transfer of all or substantially
all of the assets of the Company, or in the case of any share exchange whereby
the Common Stock is converted into other securities or property, the Company
will be required to make appropriate provision so that the Holder  will have the
right thereafter to exercise this Warrant into the kind and amount of shares of
stock and other securities and property receivable upon such consolidation,
merger, sale, transfer or share exchange by a holder of the number of shares of
Common Stock for which this Warrant was exercisable immediately prior to such
consolidation, merger, sale, transfer or share exchange.


1.7            Covenants by Company. The Company covenants that it will at all
times reserve and keep available out of its authorized Common Stock, solely for
the purpose of issuance upon exercise of this Warrant as herein provided, such
number of shares of Common Stock as shall then be issuable upon the exercise of
this Warrant.  The Company covenants that all shares of Common Stock which shall
be so issuable shall be duly and validly issued and fully-paid and
non-assessable.
 
 
3

--------------------------------------------------------------------------------

 
 
2.           Restrictions on Transfer
 
2.1           The Holder acknowledges that he has been advised by the Company
that this Warrant and the Warrant Shares issuable upon exercise thereof
(collectively the “Securities”) have not been registered under the Securities
Act of l933, as amended (the “Securities Act”), that the Warrant is being
issued, and the shares issuable upon exercise of the Warrant will be issued, on
the basis of the statutory exemption provided by section 4(2) of the Securities
Act relating to transactions by an issuer not involving any public offering, and
that the Company's reliance upon this statutory exemption is based in part upon
the representations made by the Holder contained herein.  The Holder
acknowledges that he has been informed by the Company of, or is otherwise
familiar with, the nature of the limitations imposed by the Securities Act and
the rules and regulations thereunder on the transfer of securities.  In
particular, the Holder agrees that no sale, assignment or transfer of the
Securities shall be valid or effective, and the Company shall not be required to
give any effect to any such sale, assignment or transfer, unless (i) the sale,
assignment or transfer of the Securities is registered under the Securities Act,
and the Company has no obligations or intention to so register the Securities
except as may otherwise be provided herein, or (ii) the Securities are sold,
assigned or transferred in accordance with all the requirements and limitations
of Rule 144 under the Securities Act or such sale, assignment, or transfer is
otherwise exempt from registration under the Securities Act.  The Holder
represents and warrants that he has acquired this Warrant and will acquire the
Securities for his own account for investment and not with a view to the sale or
distribution thereof or the granting of any participation therein, and that he
has no present intention of distributing or selling to others any of such
interest or granting any participation therein. The Holder acknowledges that the
Warrant and Warrant Shares must be held indefinitely unless a subsequent
disposition thereof is registered under the Securities Act or registered or
qualified under any applicable state securities or “blue-sky” laws or is exempt
from registration and/or qualification. The Holder has no need for liquidity in
its investment in the Company, and is able to bear the economic risk of such
investment for an indefinite period and to afford a complete loss thereof. The
Holder is an “accredited investor” as such term is defined in Rule 501 (the
provisions of which are known to the Holder) promulgated under the Act.


2.2           The Holder acknowledges that the Warrant Shares shall bear the
following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT (II) UNLESS SOLD OR TRANSFERRED TO A “QUALIFIED INSTITUTIONAL BUYER”
WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT OR (III) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.


2.3           With respect to any offer, sale or other disposition of this
Warrant or any Warrant Shares prior to registration of such Warrant or Warrant
Shares, the Holder agrees to give written notice to the Company prior thereto,
describing briefly the manner thereof, together with evidence, reasonably
satisfactory to the Company (which shall include such representation of the
transferee regarding investment intent as the Company may request, to the effect
that such offer, sale or other disposition may be effected without registration
or qualification (under the Act as then in effect or any federal or state
securities law then in effect) of this Warrant or such Warrant Shares and
indicating whether or not under the Securities Act certificates for this Warrant
or such Warrant Shares to be sold or otherwise disposed of require any
restrictive legend as to applicable restrictions on transferability in order to
ensure compliance with such law.  Upon receiving such written notice and
reasonably satisfactory evidence, the Company, as promptly as practicable but no
later than seven (7) days after receipt of the written notice, shall notify the
Holder that the Holder may sell or otherwise dispose of this Warrant or such
Warrant Shares, all in accordance with the terms of the notice delivered to the
Company.  If the Company determines that the evidence is not reasonably
satisfactory to the Company, the Company shall so notify the Holder promptly
with details thereof after such determination has been made. Notwithstanding the
foregoing, any shares of Common Stock issued upon exercise of this Warrant may
be offered, sold or otherwise disposed of in accordance with Rule 144 under the
Act and in compliance with the applicable statutory resale restrictions imposed
by state securities laws, provided that the Company shall have been furnished
with such information as the Company may reasonably request to provide a
reasonable assurance that the provisions of Rule 144 and the applicable resale
restrictions imposed by state securities laws have been satisfied.  Each
certificate representing this Warrant or the Warrant Shares thus transferred
shall bear a legend as to the applicable restrictions on transferability in
order to ensure compliance with such laws, unless pursuant to an opinion of
counsel for the Holder, such legend is not required in order to ensure
compliance with such laws.  The Company may issue stop transfer instructions to
its transfer agent in connection with such restrictions.

 
4

--------------------------------------------------------------------------------

 


 
3.
Registration Rights.



3.1           Piggyback Registration Rights.  The Company shall advise the
Holder of this Warrant or of the Warrant Shares or any then Holder of Warrants
or Warrant Shares (such persons being collectively referred to herein as
"Holders") by written notice at least 20 days prior to the filing by the Company
with the Securities and Exchange Commission of any other registration statement
under the Securities Act of l933 (the "Act") covering securities of the Company,
except on Forms S-4 or S-8 (or similar successor form), and upon the request of
any such Holder within ten days after the date of such notice, include in any
such registration statement such information as may be required to permit a
public offering of the Warrant Shares.  The Company shall supply such number of
prospectuses and other documents as the Holder may reasonably request in order
to facilitate the public sale or other disposition of the Warrant Shares,
qualify the Warrant Shares for sale in such states as any such Holder reasonably
designates and do any and all other acts and things which may be necessary or
desirable to enable such Holders to consummate the public sale or other
disposition of the Warrant Shares, and furnish indemnification in the manner as
set forth below. Such Holders shall furnish information and indemnification as
set forth below.  For the purpose of the foregoing, inclusion of the Warrant
Shares by the Holder in a Registration Statement under a condition that the
offer and/or sale of such Warrant Shares not commence until a date not to exceed
90 days from the effective date of such registration statement shall be deemed
to be in compliance with this sub-paragraph.
 
3.2           Procedures.       The foregoing registration rights shall be
contingent on the Holders furnishing the Company with such appropriate
information (relating to the intentions of such Holders) as the Company shall
reasonably request in writing. Following the effective date of such
registration, the Company shall upon the request of any owner of Warrants and/or
Warrant Shares forthwith supply such number of prospectuses meeting the
requirements of the Act as shall be requested by such owner to permit such
Holder to make a public offering of all Warrant Shares from time to time offered
or sold to such Holder, provided that such Holder shall from time to time
furnish the Company with such appropriate information (relating to the
intentions of such Holder) as the Company shall request in writing. The Company
shall also use its best efforts to qualify the Warrant Shares for sale in such
states as such Holder shall reasonably designate. The Company may withdraw the
registration at any time.


3.3           Indemnity.  The Company shall indemnify and hold harmless each
such Holder and each underwriter, if any, within the meaning of the Act, who may
purchase from or sell for any such Holder any Warrant Shares from and against
any and all losses, claims, damages and liabilities caused by any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or any post-effective amendment thereto or any
registration statement under the Act or any prospectus included therein required
to be filed or furnished by reason of this Section 3 or caused by any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading except
insofar as such losses, claims, damages or liabilities are caused by any such
untrue statement or alleged untrue statement or omission or alleged omission
based upon information furnished or required to be furnished in writing to the
Company by such Holder or underwriter expressly for use therein, which
indemnification shall include each person, if any, who controls any such
underwriter within the meaning of such Act; provided, however, that the Company
shall not be obliged so to indemnify any such Holder or underwriter or
controlling person unless such Holder or underwriter shall at the same time
agree to indemnify the Company, its directors, each officer signing the related
registration statement and each person, if any, who controls the Company within
the meaning of such Act, from and against any and all losses, claims, damages
and liabilities caused by any untrue statement or alleged untrue statement of a
material fact contained in any registration statement or any prospectus required
to be filed or furnished by reason of this Section 3 or caused by any omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading insofar as such losses, claims,
damages or liabilities are caused by any untrue statement or alleged untrue
statement or omission based upon information furnished in writing to the Company
by any such Holder or underwriter expressly for use therein.

 
5

--------------------------------------------------------------------------------

 
 
3.4           Registration Expenses. The Holder thereof shall pay all transfer
taxes, if any, relating to the sale of its shares, any registration fees,
underwriting discounts or commissions or the equivalent thereof applicable to
the sale of its shares and the fees of his own counsel. Other than as described
in the preceding sentence, the Company shall pay all expenses incident to the
registration of the Warrant Shares by the Company, including, without
limitation, all registration and filing fees, fees and expenses of compliance
with securities or blue sky laws, underwriting discounts, fees and expenses
(other than any Holder’s portion of any underwriting discounts or commissions or
the equivalent thereof), printing expenses, messenger and delivery expenses, and
reasonable fees and expenses of counsel for the Company and the independent
certified public accountants and other persons retained by the Company.
 
 
4.
Redemption.



4.1          The Company may, subject to the conditions set forth herein, redeem
some or all of the Warrants then outstanding upon not less than thirty (10) days
nor more than sixty (60) days prior written notice to the Warrant Holders at any
time, provided:  (i) this Warrant has been issued by the Company; (ii) all of
the Warrant Shares have been registered for resale and continue to be covered
by  an effective and current registration statement with the Securities and
Exchange Commission.  Notice will be effective upon mailing and the time of
mailing is the “Effective Date of the Notice”. The Notice will state a
redemption date not less than thirty (30) days nor more than sixty (60) days
from the Effective Date of the Notice (the “Redemption Date”). No Notice shall
be mailed unless all funds necessary to pay for redemption of the Warrants to be
redeemed shall have first been set aside by the Company for the benefit of the
Warrant Holders so as to be and continue to be available therefor. The
redemption price to be paid to the Warrant Holders will be $.10 for each share
of Common Stock of the Company to which the Warrant Holder would then be
entitled upon exercise of the Warrant being redeemed, as adjusted from time to
time as provided herein (the “Redemption Price”). The Warrant Holders may
exercise their Warrants between the Effective Date of the Notice and 5:00 p.m.
Eastern Time on the business day immediately prior to the Redemption Date, such
exercise being effective if done in accordance with Section 1 hereof, and if the
Warrant Certificate, with form of election to purchase duly executed and the
Warrant Price, as applicable for such Warrant subject to redemption for each
share of Common Stock to be purchased is actually received by the Company at its
principal offices prior to 5:00 p.m. Eastern Time on the business day
immediately prior to the Redemption Date.


4.2          If any Warrant Holder does not wish to exercise any Warrant being
redeemed, he should mail such Warrant to the Company at its principal offices
after receiving the Notice of Redemption required by this Section 4. If such
Notice of Redemption shall have been so mailed, and if on or before the
Effective Date of the Notice all funds necessary to pay for redemption of the
Warrants subject to redemption shall have been set aside by the Company for the
benefit of such Warrant Holders, then, on and after said Redemption Date,
notwithstanding that any Warrant subject to redemption shall not have been
surrendered for redemption, the obligation evidenced by all Warrants not
surrendered for redemption or effectively exercised shall be deemed no longer
outstanding, and all rights with respect thereto shall forthwith cease and
terminate, except only the right of the holder of each Warrant subject to
redemption to receive the Redemption Price for each share of Common Stock to
which he would be entitled if he exercised the Warrant upon receiving notice of
redemption of the Warrant subject to redemption held by him.

 
6

--------------------------------------------------------------------------------

 
 
 
5.
Exercise Limitations.

 
A Holder shall not have the right to exercise any portion of this Warrant to the
extent that after giving effect to such issuance after exercise, such Holder
(together with such Holder’s affiliates), as set forth on the applicable Notice
of Exercise, would beneficially own in excess of 4.99%, or 9.9% if such holder
already beneficially owns 4.99% or exceeds 4.99% in the future, of the number of
shares of the Common Stock outstanding immediately after giving effect to such
issuance.  For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by such Holder and its affiliates shall include
the number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which the determination of such sentence is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon (A)
exercise of the remaining, nonexercised portion of this Warrant beneficially
owned by such Holder or any of its affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other shares of Common Stock or Warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by such Holder or any of its
affiliates.  Except as set forth in the preceding sentence, for purposes of this
Section 5, beneficial ownership shall be calculated in accordance with Section
13(d) of the Exchange Act, it being acknowledged by a Holder that the Company is
not representing to such Holder that such calculation is in compliance with
Section 13(d) of the Exchange Act and such Holder is solely responsible for any
schedules required to be filed in accordance therewith.  To the extent that the
limitation contained in this Section 5 applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by such
Holder) and of which a portion of this Warrant is exercisable shall be in the
sole discretion of a Holder, and the submission of a Notice of Exercise shall be
deemed to be each Holder’s  determination of whether this Warrant is exercisable
(in relation to other securities owned by such Holder) and of which portion of
this Warrant is exercisable, in each case subject to such aggregate percentage
limitation, and the Company shall have no obligation to verify or confirm the
accuracy of such determination.  For purposes of this Section 5, in determining
the number of outstanding shares of Common Stock, a Holder may rely on the
number of outstanding shares of Common Stock as reflected in (x) the Company’s
most recent Form 10-Q or Form 10-K, as the case may be, (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Company’s Transfer Agent setting forth the number of shares of Common Stock
outstanding.  Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to such Holder the number
of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by such Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported.  The provisions of this Section
5 may be waived by such Holder, at the election of such Holder, upon not less
than 61 days’ prior notice to the Company, and the provisions of this Section 5
shall continue to apply until such 61st day (or such later date, as determined
by such Holder, as may be specified in such notice of waiver). The provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 5 to correct this paragraph (or
any portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.

 
7

--------------------------------------------------------------------------------

 


 
6.
Exchange and Replacement of Warrant Certificates.



This Warrant Certificate is exchangeable without expense, upon the surrender
hereof by the registered Holder at the principal executive office of the
Company, for a new Warrant Certificate of like tenor and date representing in
the aggregate the right to purchase the same number of Warrant Shares in such
denominations as shall be designated by the Holder thereof at the time of such
surrender.


Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant Certificate, and, in case
of loss, theft or destruction, of indemnity or security reasonably satisfactory
to it, and reimbursement to the Company of all reasonable expenses incidental
thereto, and upon surrender and cancellation of the Warrants, if mutilated, the
Company will make and deliver a new Warrant of like tenor, in lieu thereof and
any such lost, stolen, destroyed or mutilated warrant shall thereupon become
void.


7.           Elimination of Fractional Interests.


The Company shall not be required to issue certificates representing fractions
of the shares of Common Stock and shall not be required to issue scrip or pay
cash in lieu of fractional interests, it being the intent of the parties that
all fractional interests shall be eliminated by rounding any fraction up or down
to the nearest whole number of shares of Common Stock.


8.           Rights of Warrant Holders.


Nothing contained in this Agreement shall be construed as conferring upon the
Holder any rights whatsoever as a stockholder of the Company, either at law or
in equity, including without limitation, or Holders the right to vote or to
consent or to receive notice as a stockholder in respect of any meetings of
stockholders for the election of directors the right to receive dividends or any
other matter.


9.           Miscellaneous
 
9.1           All the covenants and agreements made by the Company in this
Warrant shall bind its successors and assigns. This Warrant shall be for the
sole and exclusive benefit of the Holder and nothing in this Warrant shall be
construed to confer upon any person other than the Holder any legal or equitable
right, remedy or claim hereunder.
 
9.2           No recourse shall be had for any claim based hereon or otherwise
in any manner in respect hereof, against any incorporator, stockholder, officer
or director, past, present or future, of the Company or of any predecessor
corporation, whether by virtue of any constitutional provision or statute or
rule of law, or by the enforcement of any assessment or penalty or in any other
manner, all such liability being expressly waived and released by the acceptance
hereof and as part of the consideration for the issue hereof.
 
9.3           No course of dealing between the Company and the Holder hereof
shall operate as a waiver of any right of any Holder hereof, and no delay on the
part of the Holder in exercising any right hereunder shall so operate.
 
9.4           This Warrant may be amended only by a written instrument executed
by the Company and the Holder hereof.  Any amendment shall be endorsed upon this
Warrant, and all future Holders shall be bound thereby.

 
8

--------------------------------------------------------------------------------

 


9.5           All communications provided for herein shall be sent, except as
may be otherwise specifically provided, by registered or certified mail:  if to
the Holder of this Warrant, to the address shown on the books of the Company;
and if to the Company, to Three Bala Plaza East, Suite 101, Bala Cynwyd, PA
19004, attention: Office of the President, or to such other address as the
Company may advise the Holder of this Warrant in writing.  Notices shall be
deemed given when mailed.
 
9.6           The provisions of this Warrant shall in all respects be
constructed according to, and the rights and liabilities of the parties hereto
shall in all respects be governed by, the laws of the State of New York.  This
Warrant shall be deemed a contract made under the laws of the State of New York
and the validity of this Warrant and all rights and liabilities hereunder shall
be determined under the laws of said State.
 
9.7           The headings of the Sections of this Warrant are inserted for
convenience only and shall not be deemed to constitute a part of this Warrant.


9.8           Receipt of this Warrant by the Holder shall constitute acceptance
of and agreement to all of the terms and conditions contained herein.


Signature page to Common Stock Purchase Warrant follows.

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, SKINNY NUTRITIONAL CORP. has caused this Warrant to be
executed in its corporate name by its duly authorized officer named below.


Dated: 
July __, 2011

Bala Cynwyd, Pennsylvania


SKINNY NUTRITIONAL CORP.
 
By:
   
Michael Salaman,
 
Chief Executive Officer


 
10

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE


TO: 
SKINNY NUTRITIONAL CORP.

Three Bala Plaza East, Suite 101
Bala Cynwyd, PA  19004
Attention: Chief Financial Officer
 
The undersigned Holder hereby irrevocably elects to exercise the right to
purchase _______________________ shares of Common Stock covered by this Warrant
according to the conditions hereof and herewith makes full payment of the
Exercise Price of such shares.


Kindly deliver to the undersigned a certificate representing the Shares.


               INSTRUCTIONS FOR DELIVERY


Name:  ____________________________________________________________
(please typewrite or print in block letters)


Address: __________________________________________________________
 
Tax I.D. No. or Social Security No.: ____________________________________


If such number of shares shall not be all the shares purchasable upon the
exercise of the Warrants evidenced by this Warrant, a new warrant certificate
for the balance of such Warrants remaining unexercised shall be registered in
the name of and delivered to:
 
Name:  ____________________________________________________________
(please typewrite or print in block letters)


Address: __________________________________________________________
 
Tax I.D. No. or Social Security No.: ____________________________________
 
Dated: _________________________


Signature ________________________________


STATE OF ___________)
COUNTY OF _________) ss:


On this __ day of ___________, before me personally came ________, to me known,
who being by me duly sworn, did depose and say that he resides at
__________________, that he is the holder of the foregoing instrument and that
he executed such instrument and duly acknowledged to me that he executed the
same.



   
Notary Public
 


 
11

--------------------------------------------------------------------------------

 

[FORM OF ASSIGNMENT]


(To be executed by the registered holder if such holder
desires to transfer the Warrant Certificate.)
 
FOR VALUE RECEIVED, the undersigned Holder of this Warrant hereby sells, assigns
and transfers the foregoing Warrant and all rights evidenced thereby to
 
Name:
   
(Please Print)
   
Address:
   
(Please Print)
   
Tax ID No.:
 



and does hereby irrevocably constitute and appoint                             
, Attorney, to transfer the within Warrant Certificate on the books of Skinny
Nutritional Corp., with full power of substitution.
 
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever.  Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.


Dated:
   
Holder:
                       
(Print Name)
                     
(Signature)



STATE OF ___________)
COUNTY OF _________) ss:


On this __ day of ___________, before me personally came ________, to me known,
who being by me duly sworn, did depose and say that he resides at
__________________, that he is the holder of the foregoing instrument and that
he executed such instrument and duly acknowledged to me that he executed the
same.



   
Notary Public
 


 
12

--------------------------------------------------------------------------------

 